Name: Commission Regulation (EEC) No 3246/91 of 7 November 1991 authorizing the United Kingdom to discontinue granting the variable slaughter premium for sheep in Great Britain and derogating from Regulation (EEC) No 1633/84 laying down detailed rules for applying the variable slaughter premium for sheep
 Type: Regulation
 Subject Matter: Europe;  means of agricultural production;  agricultural structures and production
 Date Published: nan

 No L 307/16 Official Journal of the European Communities 8 . 11 . 91 COMMISSION REGULATION (EEC) No 3246/91 of 7 November 1991 authorizing the United Kingdom to discontinue granting the variable slaughter premium for sheep in Great Britain and derogating from Regulation (EEC) No 1633/84 laying down detailed rules for applying the variable slaughter premium for sheep THE COMMISSION OF THE EUROPEAN COMMUNITIES, whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats, Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 1741 /91 (2), and in particular Article 24 (3) and (9) thereof, Article 1 The United Kingdom is hereby authorized to discontinue granting the variable slaughter premium for sheep provided for in Article 24 of Regulation (EEC) No 3013/89 as from the beginning of the 1992 marketing year. Whereas the United Kingdom has requested authoriza ­ tion to discontinue granting premiums applying from the beginning of the 1992 marketing year ; whereas the trend on the market and in particular that of intra-Community trade indicates that this request should be acceded to ; Whereas, however, such a measure could result in serious disturbance of the Community market where the animals in respect of which the premium is paid at the end of the 1991 marketing year and carcases thereof are consigned outside Region 1 at the beginning of the 1992 marketing year without the amount to be levied in accordance with Article 4 of Commission Regulation (EEC) No 1633/84 (3), as last amended by Regulation (EEC) No 1075/89 (4), being collected ; whereas provision should accordingly be made for that amount to be collected for a sufficiently lengthy period corresponding to that during which the last animals on which the premium is paid at the end of 1991 are likely to be consigned outside Region 1 alive or in the form of carcases, cuts or other sheepmeat products ; whereas that amount should also be fixed at a uniform rate for the whole period ; Article 2 Notwithstanding Regulation (EEC) No 1633/84 and for the period 6 January to 2 February 1992 : (a) the amount provided for in Article 4 ( 1 ) of that Regu ­ lation shall be the arithmetic mean of the amounts fixed for the period 2 December 1991 to 5 January 1992 ; (b) the security provided for in Article 4 (2) of that Regu ­ lation shall be fixed by the United Kingdom at a uniform level sufficient to cover the amount referred to in (a); (c) the amounts provided for in Article 4 ( 1 ) and (3) shall not be payable on the following :  live sheep in respect of which it may be shown by means of an administrative procedure involving systematic checks until consignment outside Region 1 that the premium has not been paid,  carcases and cuts thereof in respect of which it may be shown by means of the procedure provided for in the second indent of the second subparagraph of Article 5 (3) of that Regulation that the premium has not been paid. Whereas, in the light of the Judgment of the Court in Case 61 /86, provision should be made for animals and products thereof in respect of which it can be shown that the premium has not been paid should be exempted from that amount ; whereas, to that end, an administrative procedure similar to that provided for in the second indent of Article 5 (3) of Regulation (EEC) No 1633/84 should also apply to live animals ; Article 3 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. (') OJ No L 289, 7. 10. 1989, p. 1 . 0 OJ No L 163, 26. 6. 1991 , p. 41 . (3) OJ No L 154, 9. 6. 1984, p. 27. (4) OJ No L 114, 27. 4. 1989, p. 13 . 8 . 11 . 91 Official Journal of the European Communities No L 307/17 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 November 1991 . For the Commission Ray MAC SHARRY Member of the Commission